EXHIBIT 10.2

 

GUARANTY AGREEMENT

 

This Guaranty Agreement (as amended, amended and restated, supplemented or
otherwise modified, renewed or replaced from time to time, this “Guaranty
Agreement”), dated as of April 9, 2019, by and between Grigorios Siokas, with a
principal residence at
____________________________________________________________ (“Guarantor”) and
___________________________ (“Lender”). All capitalized terms used herein and
not otherwise defined shall have the meaning set forth in that certain Senior
Promissory Note, dated as of the date hereof (the “Note”), by and between the
Lender and Cosmos Holdings, Inc. (the “Debtor”).

 

RECITALS

 

WHEREAS, pursuant to that certain Note, the Lender has agreed to lend the Debtor
$250,000;

 

WHEREAS, the Guarantor has agreed to personally guaranty repayment of the Note
as security for the obligations of the Debtor under the Note;

 

WHEREAS, Guarantor will benefit, directly or indirectly, from repayment of the
Note contemplated by the Note; and

 

WHEREAS, it is a condition to the effectiveness of the Note that this Guaranty
Agreement be executed and delivered by the parties hereto.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees for the benefit of Lender as follows:

 

1. GUARANTY.

 

1.1 Guaranty.

 

(a) Guarantor unconditionally and irrevocably guarantees to Lender repayment of
the Note.

 

(b) Guarantor, to the extent permitted by applicable law, waives presentation
to, demand for payment from and protest to, as the case may be, Debtor or any
other guarantor of any of the Guaranteed Obligations, and also waives notice of
protest for nonpayment, notice of acceleration and notice of intent to
accelerate. The obligations of Guarantor hereunder shall not be affected by: (i)
the failure of Lender to assert any claim or demand or to exercise or enforce
any right or remedy against Debtor under the provisions of the Note or
otherwise; (ii) any extension or renewal of any provision hereof or thereof; or
(iii) any rescission, waiver, compromise, acceleration, amendment or
modification of any of the terms or provisions of the Note.

 



  -1-

   



 

(c) Guarantor further agrees that this Guaranty Agreement constitutes a guaranty
of performance and of payment when due (beyond applicable notice and cure
periods) and not just of collection, and waives, to the fullest extent permitted
by applicable law, any right to require that any resort be had by Lender to any
security held for payment of the Guaranteed Obligations or to any balance of any
deposit, account or credit on the books of Lender in favor of Debtor.

 

(d) Guarantor acknowledges and agrees that Guarantor expects to derive benefit,
directly and indirectly, from the successful operations of Debtor and any
financial accommodations arising from the Note.

 

1.2 Limitation on Guaranteed Amount.

 

(a) Notwithstanding any other provision of this Guaranty Agreement, the amount
guaranteed by Guarantor hereunder shall be limited to the extent, if any,
required so that its obligations under this Guaranty Agreement shall not be
rendered voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or to being set aside or annulled under any applicable state law or foreign
statute relating to fraud on creditors or under common law. In determining the
limitations, if any, on the amount of Guarantor’s obligations hereunder pursuant
to the preceding sentence, any rights of subrogation or contribution which
Guarantor may have under this Guaranty Agreement or applicable statute shall be
taken into account.

 

(b) Without limiting the provisions of Section 1.2(a) above, and notwithstanding
any other provision of this Guaranty Agreement, the continuing liability of the
Guarantor under this Guaranty Agreement shall be limited to the Shortfall
Shares.

 

2. REPRESENTATIONS AND WARRANTIES; COVENANTS.

 

2.1 Guarantor makes the following representations and warranties, all of which
shall survive the execution and delivery of this Guaranty Agreement:

 

(i) the execution, delivery and performance of this Guaranty Agreement (a) will
not violate any provision of applicable law, any order of any court or other
agency of the United States or any state thereof, applicable to Guarantor or any
of his properties or assets; (b) does not require the consent or approval of any
Person or entity, including but not limited to any governmental authority, or
any filing or registration of any kind; and (c) is the legal, valid and binding
obligation of Guarantor enforceable against Guarantor in accordance with its
terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally, and general principles of equity; and

 

(ii) the execution, delivery and performance of this Guaranty Agreement will not
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any properties or assets of Guarantor other than pursuant
to this Guaranty Agreement or the Note.

 



  -2-

   



 

3. MISCELLANEOUS

 

3.1 Notices. All communications and notices hereunder shall be in writing and
given to the addresses first set forth above in the Preamble.

 

3.2 Binding Effect; Several Agreement; Assignments. Whenever in this Guaranty
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of Guarantor that are contained in this
Guaranty Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Guaranty Agreement shall become
effective as to Guarantor when a counterpart hereof executed on behalf of
Guarantor shall have been delivered to Lender, and a counterpart shall have been
executed on behalf of Lender, and thereafter shall be binding upon Guarantor and
Lender and their respective successors and assigns, and shall inure to the
benefit of Guarantor, Lender, and their respective successors and assigns,
except that Guarantor shall not have the right to assign its rights or
obligations hereunder or an interest herein (and any such attempted assignment
shall be void).

 

3.3 Governing Law. This Guaranty shall be governed by and be construed and
enforced in accordance with the substantive law of the State of Nevada, without
regard to the choice of law provisions thereof. Each party hereto irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
state courts sitting in the City and State of New York, Borough of Manhattan and
federal court of the United States Southern District Court of New York for any
action, dispute, suit or proceeding arising out of or relating to this Guaranty.
The choice of forum set forth in this Section 3.3 will not be deemed to preclude
the enforcement of any judgment obtained in such forum or the taking of any
action under this Agreement to enforce same in any other jurisdiction. In the
event of any action or suit as to any matters of dispute between the parties,
service of any process may be made upon the other party in the same manner as
the giving of notices under Section 4.1 of this Agreement.

 

3.4 No Waiver, etc. Neither a failure nor a delay on the part of Lender in
exercising any right, power or privilege under this Guaranty Agreement shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude any other or further exercise of any right, power or privilege. The
rights, remedies and benefits of Lender expressly specified herein are
cumulative and not exclusive of any other rights, remedies or benefits which
Lender may have under this Guaranty Agreement, at law, in equity, by statute, or
otherwise.

 

3.5 Modification, etc. No modification, amend­ment or waiver of any provision of
this Guaranty Agreement, nor the consent to any departure by Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Lender, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on Guarantor in any case shall entitle Guarantor to any other or further
notice or demand in the same, similar or other circumstances.

 

3.6 Severability. If any one or more of the provisions contained in this
Guaranty Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall in no way be affected or impaired thereby.

 

3.7 Headings. Section headings used herein are for convenience of reference only
and are not to affect the construction of, or be taken into consideration in
interpreting, this Guaranty Agreement.

 



  -3-

   



 

3.8 Counterparts. This Guaranty Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 3.2. Delivery of an executed signature page to this Guaranty Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually executed counterpart to this Guaranty Agreement.

 

3.9 Waiver of Jury Trial. EACH OF THE PARTIES HERETO EXPRESSLY WAIVES THE RIGHT
TO TRIAL BY JURY IN RESOLVING ANY CLAIM OR COUNTERCLAIM RELATING TO OR ARISING
OUT OF THIS GUARANTY AGREEMENT OR THE SUBJECT MATTER HEREOF.

 

3.10 Right of Setoff. If an Event of Default under the Note shall have occurred
and be continuing beyond applicable notice and cure periods, Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by Lender to or for the credit or the account of Guarantor against any or
all of the obligations of Guarantor now or hereafter existing under this
Guaranty Agreement and any other Note held by Lender, irrespective of whether or
not Lender shall have made any demand under this Guaranty Agreement or the Note
and although such obligations may be unmatured. The rights of Lender under this
Section 3.10 are in addition to the other rights and remedies (including other
rights of setoff) which Lender may have. Lender agrees to promptly notify
Guarantor after any such setoff and application made by Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

 

[Remainder of page intentionally left blank]

 



  -4-

   



 

IN WITNESS WHEREOF, Guarantor and Lender have executed this Guaranty Agreement
as of the date first written above.

 



 

GUARANTOR:

 

     

 

  By:

 

 

Name:

Grigorios Siokas

     

Address:

 

       

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 



 

 



-5-



 